AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
MIDDLE District of PENNSYLVANIA

  

 

 

United States of America )
Vv. ) Case No. 3:21-MJ-6
Andrew Wrigley Charging District: District of Columbia
Defendant ) Charging District’s Case No. 1:21-MJ-26

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place: Courtroom No.: VIA Zoom

 

 

 

iDate and Time: 1/25/2021 1:00 PM

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: | 1/15/2021 hw J

Judge’s signature

 

KAROLINE MEHALCHICK, US Magistrate Judge

Printed name and title

 
Join ZoomGov Meeting
https://uscourts-dcd.zoomgov.com/j/1600140355 ?pwd=VTIkQOZEVmJOTVN3bmUwS05nZndZQT09

Meeting ID: 160 014 0355
Passcode: 634244

One tap mobile .
+16692545252,,1600140355H,,,,,,0#,,634244# US (San Jose)
+16468287666,,1600140355H,,,,,,0#,,634244# US (New York)

Dial by your location
+1 669 2545252 US (San Jose}
+1 646 828 7666 US (New York)
+1 669 216 1590 US (San Jose)
+1551 285 1373 US
Meeting ID: 160 014.0355
Passcode: 634244
Find your local number: httos://uscourts-dcd.zoomgov.com/u/alNbEloTB

Join by SIP
1600140355 @sip.zoomgov.com
